DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,286,854. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application simply removes additional limitations found in U.S. Patent No. 9,286,854 and includes the addition of a battery.
Oustanding application 16/987,004 Claim 21
U.S. Patent No. 9,286,854 Claim 1
A media device, comprising: an internal power source configured to provide power to the media device;
A streaming media device, comprising:

an audio/visual connector configured to utilize the at least one type of audio/visual interface;
…an audio/visual connector linked to the board…
a power connector configured to receive additional power via a removable power cord;

…a power connector linked to the printed circuit board…
a circuit board operatively coupled to memory, at least one processor, a battery storage, the audio/visual connector, the power connector, wherein the at least one processor is configured to
…a board hosting components configured to access streamed data…

determine whether the additional power is required to operate the media device based on at least on the type of audio/visual interface that is utilized by the media device, and
receive at least a portion of the power from the internal power source, in response to a determination that the additional power is required from the removable power cord to operate the media device.
…wherein the audio/visual connector is adapted to operate with a first audio/visual interface having sufficient power to fully operate the printed circuit board and a second audio visual interface having insufficient power to fully operate the printed circuit board… [and] a processor coupled to the board and configured to detect whether the first audio/visual interface or second audio/visual interface is being utilized through the audio/visual connector;


Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,848,231. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application includes the addition of a battery.
Oustanding application 16/987,004 Claim 21
U.S. Patent No. 9,848,231 Claim 1
A media device, comprising: an internal power source configured to provide power to the media device;
A media device, comprising:

an audio/visual connector configured to utilize the at least one type of audio/visual interface;
…an audio/visual connector operatively coupled to the board


a power connector operatively coupled to the board…a power cord removably coupled to the power connector…
a circuit board operatively coupled to memory, at least one processor, a battery storage, the audio/visual connector, the power connector, wherein the at least one processor is configured to
…a board comprising at least one component configured to access streamed data, the at least one component comprising a processor…
detect the at least one type of audio/visual interface that is utilized by the media device,
determine whether the additional power is required to operate the media device based on at least on the type of audio/visual interface that is utilized by the media device, and
receive at least a portion of the power from the internal power source, in response to a determination that the additional power is required from the removable power cord to operate the media device.
Claim 2
The media device of claim 1, wherein the processor is configured to detect which of the first and second audio/visual interfaces is utilized and determine power requirements based on the detected audio/visual interface utilization.



Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,219,030. Although the claims at issue are not identical, the outstanding application includes the addition of a battery.
Oustanding application 16/987,004 Claim 21
U.S. Patent No. 10,219,030 Claim 1
A media device, comprising: an internal power source configured to provide power to the media device;
A system, comprising: 

an audio/visual connector configured to utilize the at least one type of audio/visual interface;
…detect a type of audio/visual interface that is utilized by the media device via an audio/visual connector of the media device…
a power connector configured to receive additional power via a removable power cord;

…detect whether the media device is properly connected to an external power source via a power connector and a removable power cord, wherein the removable power cord is operatively coupled to the power connector…
a circuit board operatively coupled to memory, at least one processor, a battery storage, the audio/visual connector, the power connector, wherein the at least one processor is configured to
…an audio/visual device…
detect the at least one type of audio/visual interface that is utilized by the media device,
determine whether the additional power is required to operate the media device based on at 
receive at least a portion of the power from the internal power source, in response to a determination that the additional power is required from the removable power cord to operate the media device.
.


Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,750,235. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application includes the addition of a battery.
Oustanding application 16/987,004 Claim 21
U.S. Patent No. 10,750,235 Claim 1
A media device, comprising: an internal power source configured to provide power to the media device;
A media device, comprising: 

an audio/visual connector configured to utilize the at least one type of audio/visual interface;
…an audio/visual connector configured to utilize at least one type of audio/visual interface…
a power connector configured to receive additional power via a removable power cord;

…detect whether the media device is properly connected to an external power source via the power connector and the removable power cord…

…a circuit board enclosed by the house, wherein the circuit board operatively couples memory, at least one process, the wireless circuit, and the audio/visual connector, the power connector, and the at least one processor is configured to…
detect the at least one type of audio/visual interface that is utilized by the media device,
determine whether the additional power is required to operate the media device based on at least on the type of audio/visual interface that is utilized by the media device, and
receive at least a portion of the power from the internal power source, in response to a determination that the additional power is required from the removable power cord to operate the media device.
…determine whether the additional power is required to operate the media device based at least on the type of audio/visual interface that is utilized by the media device…


Claims 28 and 35 contain similar limitations to those found in claim 21 and are similarly rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 25-28, 31-35, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rajamani et al. (2010/0261510, provided by applicant) [Rajamani] in view of Inage [2008/0294804].
Regarding claims 21, 28, and 35, Rajamani discloses a media device, comprising: 
an internal power source configured to provide power to the media device (fig. 1, battery 231); 
an audio/visual connector configured to utilize the at least one type of audio/visual interface (fig. 1, network interface 206); 
a power connector configured to receive additional power via a removable power cord (paragraph 0025);
a circuit board operatively coupled to memory, at least one processor, a battery storage, the audio/visual connector, the power connector (fig. 1), wherein the at least one processor is configured to 
detect the at least one type of audio/visual interface that is utilized by the media device, determine whether the additional power is required to operate the media device, and receive at least a portion of the power from the internal power source, in response to a determination that the additional power is required (paragraph 0028).
Rajamani fails to disclose, wherein said determination is based on the type of audio/visual interface utilized by the media device.

It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the media device to include said determination is based on the type of audio/visual interface utilized by the media device, as suggested by Inage, as providing power from certain audio/visual interfaces such as USB simplifies the operation of devices, such as by conserving battery power.

Regarding claims 25, 31, and 38, Rajamani and Inage disclose the media device, method, and computer readable medium of claims 21, 28, and 35, wherein the internal power source is configured to receive the additional power from at least the power connector and the additional power from at least the power connector recharges the internal power source (Rajamani paragraph 0025).

Regarding claims 26, 32-33, and 39-40, Rajamani and Inage disclose the media device, method, and computer readable medium of claims 21, 28, and 35, wherein the at least one type of audio/visual interface includes a first type of audio/visual interface capable of operating the media device without the additional power and a second type of audio/visual interface not capable of operating the media device without the additional power (Rajamani paragraph 0027, USB or MHL provide power wherein HDMI does not).

Regarding claims 27 and 34, Rajamani and Inage disclose the media device and method of claims 26 and 32, wherein the at least one processor is further configured to detect whether .

Claims 22-24, 29-30, and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rajamani and Inage as applied to claims 21, 28, and 35 above, and further in view of Arroyo (2009/0113488).
Regarding claims 22-24, 29-30, and 36-37, Rajamani and Inage disclose the media device, method, and computer readable medium of claims 21, 28, and 35, further comprising a housing configured to at least partial enclose the circuit board and the internal power source (Rajamani, mobile device paragraph 0021), but fail to specifically disclose an indicator configured to indicate a power level associated with the internal power source.
In an analogous art, Arroyo teaches it was common practice at the time of invention to include indicators configured to indicate a power level associated with an internal power source of media devices (paragraph 0040).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the media device, method, and computer readable medium of Rajamani and Inage to include an indicator configured to indicate a power level associated with the internal power 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.